Exhibit 10.1
 
INVESTMENT AGREEMENT


This INVESTMENT AGREEMENT (the “Agreement”), dated as of June 27, 2013 (the
“Execution Date”), is entered into by and between Lone Star Gold, Inc., a Nevada
corporation with its principal executive office at 6565 Americas Parkway NE,
Suite 200, Albuquerque, NM 87110 (the “Company”), and KVM Capital Partners LLC,
a New York limited liability company (the “Investor”), with its principal
executive officers at 25315 60th Avenue, Suite 200, Little Neck, NY  11362.
 
 
RECITALS:
 
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Five Million Dollars
($5,000,000) to purchase the Company’s common stock par value $0.001 per share
(the “Common Stock”);
 
 
WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the SEC
under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the investments in Common Stock to be made hereunder; and
 
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws.
 
 
NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
SECTION I.
DEFINITIONS


For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.


“1933 Act” shall have the meaning set forth in the recitals.


“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.


“Affiliate” shall have the meaning set forth in Section 5.7.


“Agreement” shall have the meaning set forth in the preamble.


“Articles of Incorporation” shall have the meaning set forth in Section 4.3.


 
1

--------------------------------------------------------------------------------

 
“By-laws” shall have the meaning set forth in Section 4.3.


“Closing” shall have the meaning set forth in Section 2.4.


“Closing Date” shall have the meaning set forth in Section 2.4.


“Common Stock” shall have the meaning set forth in the recitals.


“Control” or “Controls” shall have the meaning set forth in Section 5.7.


“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.


“Environmental Laws” shall have the meaning set forth in Section 4.13.


“Execution Date” shall have the meaning set forth in the preamble.


“Indemnified Liabilities” shall have the meaning set forth in Section 10.


“Indemnitees” shall have the meaning set forth in Section 10.


“Indemnitor” shall have the meaning set forth in Section 10.


“Ineffective Period” shall mean any period of time that the Registration
Statement or any supplemental registration statement becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined in the Registration Rights Agreement) for any
reason (or in the event the prospectus under either of the above is not current
and deliverable) during any time period required under the Registration Rights
Agreement.


“Investor” shall have the meaning set forth in the preamble.


“Material Adverse Effect” shall have the meaning set forth in Section 4.1.


“Maximum Common Stock Issuance” shall have the meaning set forth in Section 2.5.


“Open Market Adjustment Amount” shall have the meaning set forth in Section 2.4.


“Open Market Share Purchase” shall have the meaning set forth in Section 2.4.


“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is thirty-six (36) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 8.


“Pricing Period” shall mean, with respect to a particular Put Notice, the Ten
(10) Trading Days immediately prior to the applicable Put Notice Date.


“Principal Market” shall mean the New York Stock Exchange, the NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the OTC Markets or the OTC Bulletin Board, whichever is the principal
market on which the Common Stock is listed.


 
2

--------------------------------------------------------------------------------

 
“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.


“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.


“Purchase Price” shall mean a twenty (20%) percent discount to the lowest volume
weighted average price (VWAP) of the Common Stock during the Pricing Period
applicable to the Put Notice.


“Put” shall have the meaning set forth in Section 2.2.


“Put Amount” shall have the meaning set forth in Section 2.2.


“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in U.S. dollars that the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.


“Put Notice Date” shall mean the Trading Day on which the Investor receives a
Put Notice, determined as follows:  a Put Notice shall be deemed delivered on
(a) the Trading Day it is received by facsimile or otherwise by the Investor if
such notice is received prior to 9:30 am Eastern Time, or (b) the immediately
succeeding Trading Day if it is received by facsimile or otherwise after 9:30 am
Eastern Time on a Trading Day.  No Put Notice may be deemed delivered on a day
that is not a Trading Day.


“Put Restriction” shall mean the days between the beginning of the Pricing
Period and Closing Date for a particular Put Notice.  During this time, the
Company shall not be entitled to deliver another Put Notice.


“Put Shares Due” shall have the meaning set forth in Section 2.4.


“Registered Offering Transaction Documents” shall mean this Agreement and the
Registration Rights Agreement between the Company and the Investor as of the
date herewith.
 
“Registration Rights Agreement” shall have the meaning set forth in the
recitals.


“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the resale of the Securities issuable hereunder by
the Investor, in the manner described in such Registration Statement.


“Related Party” shall have the meaning set forth in Section 5.7.


“Resolution” shall have the meaning set forth in Section 7.5.


“SEC” shall mean the U.S. Securities and Exchange Commission.


“SEC Documents” shall have the meaning set forth in Section 4.6.


 
3

--------------------------------------------------------------------------------

 
“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.


“Shares” shall mean the shares of the Company’s Common Stock.


“Subsidiaries” shall have the meaning set forth in Section 4.1.


“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.


“Waiting Period” shall have the meaning set forth in Section 2.2.


SECTION II
PURCHASE AND SALE OF COMMON STOCK


2.1           PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, up to that number of Shares
having an aggregate Purchase Price of Five Million Dollars ($5,000,000).


2.2           DELIVERY OF PUT NOTICES. Subject to the terms and conditions of
the Registered Offering Transaction Documents, and from time to time during the
Open Period, the Company may, in its sole discretion, deliver a Put Notice to
the Investor which states the dollar amount (designated in U.S. Dollars), which
the Company intends to sell to the Investor on a Closing Date (the “Put”). The
Put Notice shall be in the form attached hereto as Exhibit C and incorporated
herein by reference. The maximum amount that the Company shall be entitled to
Put to the Investor per any applicable Put Notice (the “Put Amount”) shall be
equal to Two Hundred percent (200%) of dollar trading volume (U.S. market only)
of the Common Stock for the Ten (10) Trading Days immediately prior to the
applicable Put Notice Date so long as such amount does not exceed 4.99% of the
outstanding shares of the Company. During the Open Period, the Company shall not
be entitled to submit a Put Notice until after the previous Closing has been
completed.


2.3           CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be entitled to deliver a Put Notice and the Investor shall not be obligated
to purchase any Shares at a Closing unless each of the following conditions are
satisfied:


i.
a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Put Notice;
   
ii.
at all times during the period beginning on the related Put Notice Date and
ending on and including the related Closing Date, the Common Stock shall have
been listed or quoted for trading on the Principal Market and shall not have
been suspended from trading thereon for a period of two (2) consecutive Trading
Days during the Open Period and the Company shall not have been notified of any
pending or threatened proceeding or other action to suspend the trading of the
Common Stock;
   
iii.
the Company has complied with its obligations and is otherwise not in breach of
or in default under, this Agreement, the Registration Rights Agreement or any
other agreement executed in connection herewith which has not been cured prior
to delivery of the Investor’s Put Notice Date;

 
 
 
4

--------------------------------------------------------------------------------

 
 
 

   
iv.
no injunction shall have been issued and remain in force, or action commenced by
a governmental authority which has not been stayed or abandoned, prohibiting the
purchase or the issuance of the Securities; and
   
v.
the issuance of the Securities will not violate any shareholder approval
requirements of the Principal Market.

 
If any of the events described in clauses (i) through (v) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount of Common Stock set forth in the applicable Put Notice.
 
 
2.4           MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the
satisfaction of the conditions set forth in Sections 2.5, 7 and 8 of this
Agreement, the closing of the purchase by the Investor of Shares (a “Closing”)
shall occur on the date which is no later than three (3) Trading Days following
the applicable Put Notice Date (each a “Closing Date”). Upon each such Closing
Date, the Company shall deliver to the Investor pursuant to this Agreement,
certificates representing the Shares to be issued to the Investor on such date
and registered in the name of the Investor (the “Certificate”). Within one
business day after receipt of the Certificate, the Investor shall deliver to the
Company the Purchase Price to be paid for such Shares, determined as set forth
in Section 2.2. In lieu of delivering physical certificates representing the
Securities and provided that the Company’s transfer agent then is participating
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
(“FAST”) program and that the Securities are eligible for inclusion in the FAST
program, upon request of the Investor, the Company shall use all commercially
reasonable efforts to cause its transfer agent to electronically transmit the
Securities by crediting the account of the Investor’s prime broker (as specified
by the Investor within a time reasonably in advance of the Investor’s notice)
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

 
 
2.5           OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything
contained herein to the contrary, if during the Open Period the Company becomes
listed on an exchange that limits the number of shares of Common Stock that may
be issued without shareholder approval, then the number of Shares issuable by
the Company and purchasable by the Investor, shall not exceed that number of the
shares of Common Stock that may be issuable without shareholder approval (the
“Maximum Common Stock Issuance”).  If such issuance of shares of Common Stock
could cause a delisting on the Principal Market, then the Maximum Common Stock
Issuance shall first be approved by the Company’s shareholders in accordance
with applicable law and the By-laws and the Articles of Incorporation of the
Company, if such issuance of shares of Common Stock could cause a delisting on
the Principal Market. The parties understand and agree that the Company’s
failure to seek or obtain such shareholder approval shall in no way adversely
affect the validity and due authorization of the issuance and sale of Securities
or the Investor’s obligation in accordance with the terms and conditions hereof
to purchase a number of Shares in the aggregate up to the Maximum Common Stock
Issuance limitation, and that such approval pertains only to the applicability
of the Maximum Common Stock Issuance limitation provided in this Section 2.5.

 
 
2.6           LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Investor be entitled to
purchase that number of Shares, which when added to the sum of the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of
the number of shares of Common Stock outstanding on the Closing Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act.
 
 
5

--------------------------------------------------------------------------------

 
SECTION III
INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Investor represents and warrants to the Company, and covenants, that:
 
 
3.1           SOPHISTICATED INVESTOR. The Investor has, by reason of its
business and financial experience, such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that it is capable of (I) evaluating the merits and risks of an investment
in the Securities and making an informed investment decision; (II) protecting
its own interest; and (III) bearing the economic risk of such investment for an
indefinite period of time.

 
 
3.2           AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 
 
3.3           SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the
Investor will comply with the provisions of Section 9 of the 1934 Act, and the
rules promulgated thereunder, with respect to transactions involving the Common
Stock. The Investor agrees not to sell the Company’s stock short, either
directly or indirectly through its affiliates, principals or advisors, the
Company’s common stock during the term of this Agreement.

 
 
3.4           ACCREDITED INVESTOR. Investor is an “Accredited Investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act.
 
 
3.5           NO CONFLICTS. The execution, delivery and performance of the
Registered Offering Transaction Documents by the Investor and the consummation
by the Investor of the transactions contemplated hereby and thereby will not
result in a violation of Partnership Agreement or other organizational documents
of the Investor.

 
 
3.6           OPPORTUNITY TO DISCUSS. The Investor has received all materials
relating to the Company’s business, finance and operations which it has
requested. The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company’s management.

 
 
3.7           INVESTMENT PURPOSES. The Investor is purchasing the Securities for
its own account for investment purposes and not with a view towards distribution
and agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

 
 
3.8           NO REGISTRATION AS A DEALER. The Investor is not and will not be
required to be registered as a “dealer” under the 1934 Act, either as a result
of its execution and performance of its obligations under this Agreement or
otherwise.

 
 
6

--------------------------------------------------------------------------------

 
 
3.9           GOOD STANDING.  The Investor is a limited liability company, duly
organized, validly existing and in good standing in the State of New York.
 
 
3.10         TAX LIABILITIES.  The Investor understands that it is liable for
its own tax liabilities.
 
 
3.11           REGULATION M.  The Investor will comply with Regulation M under
the 1934 Act, if applicable.
 
 
3.12           NO SHORT SALES.  No short sales shall be permitted by the
Investor or its affiliates during the period commencing on the Execution Date
and continuing through the termination of this Agreement.
 
SECTION IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the Schedules attached hereto, or as disclosed on the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:
 
 
4.1           ORGANIZATION AND QUALIFICATION. The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls (“Subsidiaries”) are duly qualified to do
business and are in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means a change, event,
circumstance, effect or state of facts that has had or is reasonably likely to
have, a material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under the Registered Offering Transaction Documents.

 
 
4.2           AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.
 
 
i.
The Company has the requisite corporate power and authority to enter into and
perform this Investment Agreement and the Registration Rights Agreement
(collectively, the “Registered Offering Transaction Documents”), and to issue
the Securities in accordance with the terms hereof and thereof.
   
ii.
The execution and delivery of the Registered Offering Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including without limitation the issuance of the Securities
pursuant to this Agreement, have been duly and validly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors, or its shareholders.
   
iii.
The Registered Offering Transaction Documents have been duly and validly
executed and delivered by the Company.
   

 
 
 
7

--------------------------------------------------------------------------------

 
 
iv.
The Registered Offering Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 
 
4.3           CAPITALIZATION. As of the date hereof, the authorized capital
stock of the Company consists of, 150,000,000 shares of the Common Stock, par
value $0.001 per share, of which as of the date hereof, 99,504,663 shares are
issued and outstanding. All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.
 
 
Except as disclosed in the Company’s publicly available filings with the SEC or
as otherwise set forth on Schedule 4.3:
 
i.
no shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company;
   
ii.
there are no outstanding debt securities;
   
iii.
there are no outstanding shares of capital stock, options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;
   
iv.
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement);
   
v.
there are no outstanding securities of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries;
   
vi.
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement;
   
vii.
the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and
   
viii.
there is no dispute as to the classification of any shares of the Company’s
capital stock.

 
The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company’s Articles of
Incorporation, as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.
 
 
8

--------------------------------------------------------------------------------

 
 
4.4           ISSUANCE OF SHARES. As of the Effective Date, the Company will
have reserved the amount of Shares included in the Registration Statement for
issuance pursuant to the Registered Offering Transaction Documents, which will
have been duly authorized and reserved (subject to adjustment pursuant to the
Company’s covenant set forth in Section 5.5 below) pursuant to this Agreement.
Upon issuance in accordance with this Agreement, the Securities will be validly
issued, fully paid for and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof. In the event the Company cannot
reserve a sufficient number of Shares for issuance pursuant to this Agreement,
the Company will use its best efforts to authorize and reserve for issuance the
number of Shares required for the Company to perform its obligations hereunder
as soon as reasonably practicable.
 
 
4.5           NO CONFLICTS. The execution, delivery and performance of the
Registered Offering Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby will not (i)
result in a violation of the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws; or (ii) conflict with, or constitute a
material default (or an event which with notice or lapse of time or both would
become a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, contract,
indenture mortgage, indebtedness or instrument to which the Company or any of
its Subsidiaries is a party, or to the Company’s knowledge result in a violation
of any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and the rules and regulations
of the Principal Market or principal securities exchange or trading market on
which the Common Stock is traded or listed) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Neither the Company nor its Subsidiaries is
in violation of any term of, or in default under, the Articles of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws or their organizational
charter or by-laws, respectively, or any contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations that would not individually or in the aggregate
have or constitute a Material Adverse Effect. The business of the Company and
its Subsidiaries is not being conducted, and shall not be conducted, in
violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for possible violations the sanctions for which either
individually or in the aggregate would not have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
1933 Act or any securities laws of any states, to the Company’s knowledge, the
Company is not required to obtain any consent, authorization, permit or order
of, or make any filing or registration (except the filing of a registration
statement as outlined in the Registration Rights Agreement between the parties)
with, any court, governmental authority or agency, regulatory or self-regulatory
agency or other third party in order for it to execute, deliver or perform any
of its obligations under, or contemplated by, the Registered Offering
Transaction Documents in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.6            SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, and amendments thereto, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Investor or its representatives, or they have had access through EDGAR to,
true and complete copies of the SEC Documents. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3 of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its Subsidiaries or
any of their officers, directors, employees or agents have provided the Investor
with any material, nonpublic information which was not publicly disclosed prior
to the date hereof and any material, nonpublic information provided to the
Investor by the Company or its Subsidiaries or any of their officers, directors,
employees or agents prior to any Closing Date shall be publicly disclosed by the
Company prior to such Closing Date.
 
 
4.7           ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the
SEC Documents, the Company does not intend to change the business operations of
the Company in any material way. The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.
 
 
4.8           ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set
forth in the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.
 
 
4.9           ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASE OF SHARES. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Registered Offering
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Registered Offering Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by the Investor or any of its respective
representatives or agents in connection with the Registered Offering Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Investor’s purchase of the Securities, and is not being relied
on by the Company. The Company further represents to the Investor that the
Company’s decision to enter into the Registered Offering Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.
 
 
 
10

--------------------------------------------------------------------------------

 
4.10           NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR
CIRCUMSTANCES. Except as set forth in the SEC Documents or required with respect
to the Registered Offering Transaction Documents, as of the date hereof, no
event, liability, development or circumstance has occurred or exists, or to the
Company’s knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
 
4.11           EMPLOYEE RELATIONS. Neither the Company nor any of its
Subsidiaries is involved in any union labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened. Neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that relations with
their employees are good. No executive officer (as defined in Rule 501(f) of the
1933 Act) has notified the Company that such officer intends to leave the
Company’s employ or otherwise terminate such officer’s employment with the
Company.
 
 
4.12           INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth in the SEC Documents, none of
the Company’s trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights necessary to conduct its business as now or as
proposed to be conducted have expired or terminated, or are expected to expire
or terminate within two (2) years from the date of this Agreement. The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and its
Subsidiaries have taken commercially reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties.
 
 
4.13           ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to
the knowledge of the management and directors of the Company and its
Subsidiaries, in compliance with any and all applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance, to the knowledge of
the  management and directors of the Company, with all terms and conditions of
any such permit, license or approval where, in each of the three (3) foregoing
cases, the failure to so comply would have, individually or in the aggregate, a
Material Adverse Effect.
 


 
11

--------------------------------------------------------------------------------

 
 
4.14           TITLE. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
 
4.15           INSURANCE. Each of the Company’s Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.
 
 
4.16           REGULATORY PERMITS. The Company and its Subsidiaries have in full
force and effect all certificates, approvals, authorizations and permits from
the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.
 
 
4.17           INTERNAL ACCOUNTING CONTROLS. Except as otherwise set forth in
the SEC Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles by a firm with membership to the PCAOB and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company’s management has determined that the Company’s internal accounting
controls were not effective as of the date of this Agreement as further
described in the SEC Documents.

 
 
4.18           NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any
of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
4.19           TAX STATUS. The Company and each of its Subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
 
4.20           CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents
filed at least ten (10) days prior to the date hereof and except for arm’s
length transactions pursuant to which the Company makes payments in the ordinary
course of business upon terms no less favorable than the Company could obtain
from disinterested third parties and other than the grant of stock options
disclosed in the SEC Documents, none of the officers, directors, or employees of
the Company is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, such that disclosure would be required in the SEC Documents..
 
 
4.21           DILUTIVE EFFECT. The Company understands and acknowledges that
the number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company’s executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect on the shareholders of the
Company. The Board of Directors of the Company has concluded, in its good faith
business judgment, and with full understanding of the implications, that such
issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Registered Offering Transaction Documents, its obligation to issue shares of
Common Stock upon purchases pursuant to this Agreement is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Company.
 
 
4.22           LOCK-UP. The Company shall cause its officers, insiders,
directors, and affiliates or other related parties under control of the Company,
to refrain from selling Common Stock during each Pricing Period.
 
 
4.23           NO GENERAL SOLICITATION. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
4.24           NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR
COMMISSIONS.  No brokers, finders or financial advisory fees or commissions will
be payable by the Company, its agents or Subsidiaries, with respect to the
transactions contemplated by this Agreement.
 
SECTION V
COVENANTS OF THE COMPANY
 
5.1           BEST EFFORTS. The Company shall use all commercially reasonable
efforts to timely satisfy each of the conditions set forth in Section 7 of this
Agreement.
 
 
 
5.2           REPORTING STATUS. Until one of the following occurs, the Company
shall file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status, or take an action or fail
to take any action, which would terminate its status as a reporting company
under the 1934 Act: (i) this Agreement terminates pursuant to Section 8 and the
Investor has the right to sell all of the Securities without restrictions
pursuant to Rule 144 promulgated under the 1933 Act, or such other exemption, or
(ii) the date on which the Investor has sold all the Securities and this
Agreement has been terminated pursuant to Section 8.
 
 
5.3           USE OF PROCEEDS. The Company will use the proceeds from the sale
of the Shares (excluding amounts paid by the Company for fees as set forth in
the Registered Offering Transaction Documents) for general corporate and working
capital purposes and acquisitions or assets, businesses or operations or for
other purposes that the Board of Directors, in its good faith deem to be in the
best interest of the Company.
 
 
5.4           FINANCIAL INFORMATION. During the Open Period, the Company agrees
to make available to the Investor via EDGAR or other electronic means the
following documents and information on the forms set forth: (i) within five (5)
Trading Days after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form
8-K and any Registration Statements or amendments filed pursuant to the 1933
Act; (ii) copies of any notices and other information made available or given to
the shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.
 
 
5.5           RESERVATION OF SHARES. The Company shall take all action necessary
to at all times have authorized, and reserved the amount of Shares included in
the Registration Statement for issuance pursuant to the Registered Offering
Transaction Documents. In the event that the Company determines that it does not
have a sufficient number of authorized shares of Common Stock to reserve and
keep available for issuance as described in this Section 5.5, the Company shall
use all commercially reasonable efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares.
 
 
5.6           LISTING. The Company shall promptly secure and maintain the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) on the Principal Market and each other national securities
exchange and automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance) and shall
maintain, such listing of all Registrable Securities from time to time issuable
under the terms of the Registered Offering Transaction Documents. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market (excluding suspensions of not more than one (1) Trading
Day resulting from business announcements by the Company). The Company shall
promptly provide to the Investor copies of any notices it receives from the
Principal Market regarding the continued eligibility of the Common Stock for
listing on such automated quotation system or securities exchange. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 5.6.
 
 
14

--------------------------------------------------------------------------------

 
 
5.7           TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall
cause each of its Subsidiaries not to, enter into, amend, modify or supplement,
or permit any Subsidiary to enter into, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any of its or any
Subsidiary’s officers, directors, persons who were officers or directors at any
time during the previous two (2) years, shareholders who beneficially own 5% or
more of the Common Stock, or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
entity or individual owns a 5% or more beneficial interest (each a “Related
Party”), except for (i) customary employment arrangements and benefit programs
on reasonable terms, (ii) any agreement, transaction, commitment or arrangement
on an arms-length basis on terms no less favorable than terms which would have
been obtainable from a disinterested third party other than such Related Party,
or (iii) any agreement, transaction, commitment or arrangement which is approved
by a majority of the disinterested directors of the Company. For purposes
hereof, any director who is also an officer of the Company or any Subsidiary of
the Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. “Affiliate” for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (i) has a 5% or more equity interest in that
person or entity, (ii) has 5% or more common ownership with that person or
entity, (iii) controls that person or entity, or (iv) is under common control
with that person or entity. “Control” or “Controls” for purposes hereof means
that a person or entity has the power, directly or indirectly, to conduct or
govern the policies of another person or entity.
 
 
5.8           FILING OF FORM 8-K. On or before the date which is four (4)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
the Registered Offering Transaction Documents in the form required by the 1934
Act, if such filing is required.
 
 
5.9           CORPORATE EXISTENCE. The Company shall use all commercially
reasonable efforts to preserve and continue the corporate existence of the
Company.
 
 
5.10           NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF
RIGHT TO MAKE A PUT. The Company shall promptly notify the Investor upon the
occurrence of any of the following events in respect of a Registration Statement
or related prospectus in respect of an offering of the Securities: (i) receipt
of any request for additional information by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose;  (iii) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment or supplement to the Registration
Statement would be appropriate, and the Company shall promptly make available to
Investor any such supplement or amendment to the related prospectus. The Company
shall not deliver to Investor any Put Notice during the continuation of any of
the foregoing events in this Section 5.10.
 
 
15

--------------------------------------------------------------------------------

 
5.11           TRANSFER AGENT.  Upon effectiveness of the Registration
Statement, and for so long as the Registration Statement is effective, following
delivery of a Put Notice, the Company shall deliver instructions to its transfer
agent to issue Shares to the Investor that are covered for resale by the
Registration Statement, and the Company shall ensure that upon delivery to the
transfer agent of evidence of the sale of any such Shares in accordance with the
Plan of Distribution” section of the then current prospectus relating to such
Registration Statement, such Shares shall be issued to the purchaser thereof
free of restrictive legends in accordance with Section 3.11 of the Registration
Rights Agreement.
 
 
5.12           ACKNOWLEDGEMENT OF TERMS.  The Company hereby represents and
warrants to the Investor that: (i) it is voluntarily entering into this
Agreement of its own freewill, (ii) it is not entering this Agreement under
economic duress, (iii) the terms of this Agreement are reasonable and fair to
the Company, and (iv) the Company has had independent legal counsel of its own
choosing review this Agreement, advise the Company with respect to this
Agreement, and represent the Company in connection with this Agreement.
 
SECTION VI
CONDITIONS OF THE COMPANY’S OBLIGATION TO SELL
 
The obligation hereunder of the Company to issue and sell the Securities to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.
 
 
6.1           The Investor shall have executed this Agreement and the
Registration Rights Agreement and delivered the same to the Company.
 
 
6.2           The Investor shall have delivered to the Company the Purchase
Price for the Securities being purchased by the Investor between the end of the
Pricing Period and the Closing Date via a Put Settlement Sheet (hereto attached
as Exhibit D). After receipt of confirmation of delivery of such Securities to
the Investor, the Investor, by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company will disburse the
funds constituting the Purchase Amount. The Investor shall have no obligation to
disburse the Purchase Amount until the Company delivers the Securities pursuant
to a Put Notice.
 
 
6.3           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
SECTION VII
FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE
 
The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.
 
 
7.1             The Company shall have executed the Registered Offering
Transaction Documents and delivered the same to the Investor.
 
 
7.2             The Common Stock shall be authorized for quotation on the
Principal Market and trading in the Common Stock shall not have been suspended
by the Principal Market or the SEC, at any time beginning on the date hereof and
through and including the respective Closing Date (excluding suspensions of not
more than one (1) Trading Day resulting from business announcements by the
Company, provided that such suspensions occur prior to the Company’s delivery of
the Put Notice related to such Closing).
 
 
7.3             The representations and warranties of the Company shall be true
and correct as of the date when made and as of the applicable Closing Date as
though made at that time and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Registered Offering Transaction Documents to be performed, satisfied or complied
with by the Company on or before such Closing Date. The Investor may request an
update as of such Closing Date regarding the representation contained in Section
4.3.
 
 
7.4             The Company shall have executed and delivered to the Investor
the certificates representing, or have executed electronic book-entry transfer
of, the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such Closing.
 
 
7.5             The Board of Directors of the Company shall have adopted
resolutions consistent with Section 4.2(ii) (the “Resolutions”) and such
Resolutions shall not have been amended or rescinded prior to such Closing Date.
 
 
7.6             No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
 
7.7             The Registration Statement shall be effective on each Closing
Date and no stop order suspending the effectiveness of the Registration
statement shall be in effect or to the Company’s knowledge shall be pending or
threatened. Furthermore, on each Closing Date (I) neither the Company nor the
Investor shall have received notice that the SEC has issued or intends to issue
a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so (unless the SEC’s concerns have been addressed), and (II) no other suspension
of the use or withdrawal of the effectiveness of such Registration Statement or
related prospectus shall exist.
 
 
7.8             At the time of each Closing, the Registration Statement
(including information or documents incorporated by reference therein) and any
amendments or supplements thereto shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or which would
require public disclosure or an update supplement to the prospectus.
 
 
17

--------------------------------------------------------------------------------

 
 
7.9             If applicable, the shareholders of the Company shall have
approved the issuance of any Shares in excess of the Maximum Common Stock
Issuance in accordance with Section 2.5 or the Company shall have obtained
appropriate approval pursuant to the requirements of Nevada law and the
Company’s Articles of Incorporation and By-laws.
 
 
7.10             The conditions to such Closing set forth in Section 2.3 shall
have been satisfied on or before such Closing Date.
 
 
7.11             The Company shall have certified to the Investor the number of
Shares of Common Stock outstanding when a Put Notice is given to the
Investor.  The Company’s delivery of a Put Notice to the Investor constitutes
the Company’s certification of the existence of the necessary number of shares
of Common Stock reserved for issuance.
 
SECTION VIII
TERMINATION
 
This Agreement shall terminate upon any of the following events:
 
i.
when the Investor has purchased an aggregate of Five Million Dollars
($5,000,000) in the Common Stock of the Company pursuant to this Agreement; or
   
ii.
on the date which is thirty-six (36) months after the Effective Date; or
   
iii.
at such time that the Registration Statement is no longer in effect
   

 
Any and all shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon termination of this Agreement.
 
SECTION IX
SUSPENSION
 
This Agreement shall be suspended upon any of the following events, and shall
remain suspended until such event is rectified:
 
i.
The trading of the Common Stock is suspended by the SEC, the Principal Market or
FINRA for a period of two (2) consecutive Trading Days during the Open Period;
or,
   
ii.
The Common Stock ceases to be registered under the 1934 Act or listed or traded
on the Principal Market or the Registration Statement is no longer effective
(except as permitted hereunder)..  Immediately upon the occurrence of one of the
above-described events, the Company shall send written notice of such event to
the Investor.

 
SECTION X
INDEMNIFICATION
 
In consideration of the parties mutual obligations set forth in the Transaction
Documents, each of the parties (in such capacity, an “Indemnitor”) shall defend,
protect, indemnify and hold harmless the other and all of the other party’s
shareholders, officers, directors, employees, counsel, and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and reasonable expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (I)
any misrepresentation or breach of any representation or warranty made by the
Indemnitor or any other certificate, instrument or document contemplated hereby
or thereby; (II) any breach of any covenant, agreement or obligation of the
Indemnitor contained in the Registered Offering Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby; or
(III) any cause of action, suit or claim brought or made against such Indemnitee
by a third party and arising out of or resulting from the execution, delivery,
performance or enforcement of the Registered Offering Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
except insofar as any such misrepresentation, breach or any untrue statement,
alleged untrue statement, omission or alleged omission is made in reliance upon
and in conformity with information furnished to Indemnitor which is specifically
intended for use in the preparation of any such Registration Statement,
preliminary prospectus, prospectus or amendments to the prospectus. To the
extent that the foregoing undertaking by the Indemnitor may be unenforceable for
any reason, the Indemnitor shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The indemnity provisions contained herein shall be in
addition to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.
 
 
18

--------------------------------------------------------------------------------

 
SECTION XI
GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION.
 
11.1           LAW GOVERNING THIS AGREEMENT.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Delaware or in the federal courts
located in the state and county of Delaware. The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Documents by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.
 
 
11.2           LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth
in the Registered Offering Transaction Documents (including but not limited to
Section V of the Registration Rights Agreement), each party shall pay the fees
and expenses of its advisers, counsel, the accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities.
 
 
 
19

--------------------------------------------------------------------------------

 
11.3           COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.
 
 
11.4           HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.
 
 
11.5           SEVERABILITY. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
 
11.6           ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL
AGREEMENT between the Company and the Investor with respect to the terms and
conditions set forth herein, and, the terms of this Agreement may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the Parties.  No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Investor, and no
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. The execution and delivery of the
Registered Offering Transaction Documents shall not alter the force and effect
of any other agreements between the Parties, and the obligations under those
agreements.
 
 
11.7           NOTICES. Any notices or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (I) upon receipt, when delivered
personally; (II) upon receipt, when sent by electronic mail (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (III) one (1) day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
If to the Company:
 
 
 
 
 
With a copy to:
 
 
Lone Star Gold, Inc.
6565 Americas Parkway North East
Suite 200
Alburquerque, NM 87110
Attn: Dan Ferris
Email:  dan@lonestargold.com
 
 
     

 
 
 
20

--------------------------------------------------------------------------------

 
 
If to the Investor:
 
KVM Capital Partners LLC
25315 60th Avenue, Suite 200,
Little Neck, NY 11362
Attn: Neil Kleinman
Email:



Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.
 
11.8           NO ASSIGNMENT.  This Agreement may not be assigned.
 
 
11.9           NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.
 
 
11.10          SURVIVAL. The representations and warranties of the Company and
the Investor contained in Sections 3 and 4, the agreements and covenants set
forth in Sections 5 and 6, and the indemnification provisions set forth in
Section 10, shall survive each of the Closings and the termination of this
Agreement.
 
 
11.11          PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
party with prior notice of such public statement. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of the Investor without the
prior consent of the Investor, except to the extent required by law. The
Investor acknowledges that this Agreement and all or part of the Registered
Offering Transaction Documents may be deemed to be “material contracts” as that
term is defined by Item 601(b)(10) of Regulation S-K, and that the Company may
therefore be required to file such documents as exhibits to reports or
registration statements filed under the 1933 Act or the 1934 Act.  The Investor
further agrees that the status of such documents and materials as material
contracts shall be determined solely by the Company, in consultation with its
counsel.
 
 
11.12          FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
11.13          PLACEMENT AGENT. If so required, the Company agrees to pay a
registered broker dealer, to act as placement agent, a percentage of the Put
Amount on each Put toward the fee as outlined in that certain placement agent
agreement entered into between the Company and the placement agent.  The
Investor shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other persons or entities for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Registered Offering Transaction Documents.  The Company
shall indemnify and hold harmless the Investor, their employees, officers,
directors, agents, and partners, and their respective affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorney’s fees) and expenses incurred in respect of any such claimed or
existing fees, as such fees and expenses are incurred.
 
 
21

--------------------------------------------------------------------------------

 
 
11.14           NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party,
as the parties mutually agree that each has had a full and fair opportunity to
review this Agreement and seek the advice of counsel on it.
 
 
11.15           REMEDIES. The Investor shall have all rights and remedies set
forth in this Agreement and the Registration Rights Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which the Investor has by law. Any
person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any default or breach of any provision of this
Agreement, including the recovery of reasonable attorneys fees and costs, and to
exercise all other rights granted by law.
 
 
11.16           PAYMENT SET ASIDE. To the extent that the Company makes a
payment or payments to the Investor hereunder or under the Registration Rights
Agreement or the Investor enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
 
11.17           PRICING OF COMMON STOCK. For purposes of this Agreement, the bid
price of the Common Stock shall be as reported on Bloomberg, L.P.
 


 
SECTION XII
NON-DISCLOSURE OF NON-PUBLIC INFORMATION


The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.
 
Nothing in the Registered Offering Transaction Documents shall require or be
deemed to require the Company to disclose non-public information to the Investor
or its advisors or representatives, and the Company represents that it does not
disseminate non-public information to any investors who purchase stock in the
Company in a public offering, to money managers or to securities analysts,
provided, however, that notwithstanding anything herein to the contrary, the
Company will, as hereinabove provided, immediately notify the advisors and
representatives of the Investor and, if any, underwriters, of any event or the
existence of any circumstance (without any obligation to disclose the specific
event or circumstance) of which it becomes aware, constituting non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 12 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain non-public information in the
course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.
 
 
22

--------------------------------------------------------------------------------

 
SECTION XIII
ACKNOWLEDGEMENTS OF THE PARTIES
 
Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short the Common
Stock at any time during the Open Period; (ii) the Company shall comply with its
obligations under Section 5.8 in a timely manner; (iii) the Company has not and
shall not provide material non-public information to the Investor unless prior
thereto the Investor shall have executed a written agreement regarding the
confidentiality and use of such information; and (iv) the Company understands
and confirms that the Investor will be relying on the acknowledgements set forth
in clauses (i) through (iii) above if the Investor effects any transactions in
the securities of the Company.
 
[Signature page follows]


 
 
Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement as of the date first
written above.  The undersigned signatory hereby certifies that he has read and
understands the Investment Agreement, and the representations made by the
undersigned in this Investment Agreement are true and accurate, and agrees to be
bound by its terms.
 
 

   
KVM CAPITAL PARTNERS LLC




By: /s/ Neil Kleinman                         
Name: Neil Kleinman
Title:


LONE STAR GOLD, INC.


By: /s/ Dan Ferris                                 
Name: Dan Ferris
Title: Chief Executive Officer
               

 
 




 


 
[SIGNATURE PAGE OF INVESTMENT AGREEMENT]
 


 


 


 
23

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS
 


 
EXHIBIT A
Registration Rights Agreement
   
EXHIBIT B
Notice of Effectiveness
   
EXHIBIT C
Put Notice
   
EXHIBIT D
Put Settlement Sheet

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
REGISTRATION RIGHTS AGREEMENT
 
See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
 
FORM OF NOTICE OF EFFECTIVENESS
 
 
OF REGISTRATION STATEMENT
 
 
                                                                                                Date:
__________
 
 
[TRANSFER AGENT]
 
           Re: Lone Star Gold, Inc.
 
 
Ladies and Gentlemen:
 
 
           We are counsel to Lone Star Gold, Inc., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Investment Agreement (the “Investment Agreement”) entered into by and among the
Company and KVM Capital Partners (the “Investor”) pursuant to which the Company
has agreed to issue to the Investor shares of the Company’s common stock, $0.001
par value per share (the “Common Stock”) on the terms and conditions set forth
in the Investment Agreement. Pursuant to the Investment Agreement, the Company
also has entered into a Registration Rights Agreement with the Investor (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issued or
issuable under the Investment Agreement under the Securities Act of 1933, as
amended (the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 20__, the Company filed a
Registration Statement on Form S- ___ (File No. 333-________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names the Investor as a selling shareholder
thereunder.
 
           In connection  with the  foregoing,  we advise you that a member of
the SEC's  staff has  advised  us by  telephone  that the SEC has  entered  an
order declaring the Registration  Statement  effective under the 1933 Act at
______ on  __________,  20__ and we have no
knowledge,  after  telephonic  inquiry of a member of the SEC's staff,  that any
stop order suspending its effectiveness has been issued or that
any  proceedings  for that  purpose are pending  before,  or threatened  by, the
SEC and the Registrable Securities are available for sale under the 1933 Act
pursuant to the Registration Statement


 


 

     
Very truly yours,
     
 
 
 
     
[Company Counsel]



 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
FORM OF PUT NOTICE
 
 
Date:
 
 
RE: Put Notice Number __
 
 
Dear Mr.__________,
 
This is to inform you that as of today, Lone Star Gold, Inc., a Nevada
corporation (the “Company”), hereby elects to exercise its right pursuant to the
Investment Agreement to require KVM Capital Partners LLC to purchase shares of
its common stock. The Company hereby certifies that:
 
 
The amount of this put is $__________.
 
 
The Pricing Period runs from _______________ until _______________.
 
 
The Purchase Price is: $_______________
 
 
The number of Put Shares Due:___________________.
 
 
The current number of shares of common stock issued and outstanding is:
_________________.
 
 
The number of shares currently available for issuance on the S-1 is:
________________________.
 


 
Regards,
 
Lone Star Gold, Inc.




By: __________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
 
PUT SETTLEMENT SHEET
 
 
Date: ________________
 
 
Dear Mr. ________,
 
Pursuant to the Put given by Lone Star Gold, Inc. to KVM Capital Partners.
(“KVM”) on _________________ 201_, we are now submitting the amount of common
shares for you to issue to KVM.
 
 
Please have a certificate bearing no restrictive legend totaling __________
shares issued to KVM immediately and send via DWAC to the following account:
 
 
[INSERT]
 
 
If not DWAC eligible, please send FedEx Priority Overnight to:
 
 
[INSERT ADDRESS]
 
 
Once these shares are received by us, we will have the funds wired to the
Company.
 
 
Regards,
 
KVM CAPITAL PARTNERS LLC




By: _________________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 